department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date contact person identification_number contact number date employer_identification_number form required to be filed vil tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice action if you agree with our deletions you do not need to take any further in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely kenneth corbin acting director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service tax_exempt_and_government_entities_division washington d c date date legend c name of founder director d name of founder director e name of llc o state p state s date dear contact person identification_number contact number fax number employer_identification_number uil we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issue sec_1 are you operated exclusively for exempt purposes as described in sec_501 of the code no for the reasons explained below is inurement present which would preclude you from exemption under sec_501 of the code yes for the reasons explained below are private rather than public interests being served therefore prohibiting you from qualifying for exemption under sec_501 of the code yes for the reasons explained below letter cg catalog number 47630w facts you incorporated in the state of o on s your articles of incorporation provides that you are organized for religious purposes and that you are a retreat center for missionaries pastors and volunteer church workers and their families you do not have any bylaws and your incorporators and board members are have operated a church in another state for approximately years it has been a dream of theirs to retire and start a retreat the c’s are friends of the d’s and offered to lease a for livestock owned by them in p the property and house will be the primary residence of the d’s the property is being offered to the d’s at an amount significantly lower than fair_market_value you added individuals from the community to your board however these two board members will not be involved in your day to day operations house and the adjoining barn property along with a d and c the d's and you plan to start a retreat center for pastors and missionaries’ on this property which c’s acquired the property in you will lease from e which is an llc owned by the c’s date your brochure describes your retreat it also states that it is it is for available the retreat center will provide an opportunity to be although counseling will be and and get participants back to their ministry area of influence and continue to make a difference for god and his kingdom funding for your activities will be from gifts of your partners to support the ministry financial data you provided shows that the majority of your funds were received from the c’s you do not charge your guests for their stay at the retreat however your brochure invites people to become partners and asks either for a one time gift or an amount of monthly giving you depend on the generosity of faithful supporters who want to make this a dream for christian leaders a reality your retreat offers several on-site and off-site activities the on-site activities include horseback riding mountain bike riding hiking camping backpacking archery target shooting and games galore off-site activities include river rafting fishing atv rentals awd trails gorge peak and many other local attractions where guests can experience the great outdoors open fire cooking barbecues campfires sunsets on horseback and memories of a you are similar to a ranch lifetime you executed a residential lease agreement with e as landlord in the future you plan to build two guest bungalows on the property to be used exclusively for guests since letter cg catalog number 47630w these will directly benefit you you will pay for these the bungalows will be around square feet and will have two bedrooms one bathroom an outside deck and a luxurious guest cabins and a living area at a cost of approximately dollar_figure each sizeable recreation and dining hall are also being built your existing_building in which the d’s live the d’s live and a guest room in the barn can also accommodate guests on the property and are the primary caretakers primary care givers and also take care you did not provide information on who owns the livestock c will pay of the livestock for all upkeep and maintenance of existing structures and you will pay for all new structures which will benefit you and your purposes the lease is for years with an option to extend another years this was done because you thought after years you would be too old to continue to keep up the ranch and fulfill your purpose c’s son who is a contractor may be hired to perform the construction work but you will do so after getting estimates from other contractors since they are the primary caregivers of the property livestock and guests the d’s live at the ranch the ds have three children of which two still live with them your donation wish list includes a portable generator 7500w or greater an air compressor freshwater fishing equipment backpacking and camping equipment equestrian tack and saddle equipment small tractor bikes a ranch truck and a newer suv to pick up guests workout equipment and atv's etc rototiller newer used mountain your retreat is accessible to the general_public all people are welcome through your gates and will find a warm welcome you will be open every week of the year except the weeks of thanksgiving and the week between christmas and new year you provide meals mentoring counseling and specific programming as it relates to each guest and family you help church leaders focus through a guided study the study takes about hours and then a few hours to go over it you help church leaders connect through personal counseling and quiet times together and with their family and children through programmed events you help church leaders find refuge by providing a place to go and escape the pressures of ministry and you help them find recreation and rest free of charge and experience things they may be otherwise not be able to about of your time will be spent on hosting counseling and caring for pastors missionaries and their families will be spent on leadership training and seminars on fundraising and on caring for livestock and ranch maintenance you are a place where missionaries and their families come for rest recreation and pastoral care at your place they will find a number of recreational activities they can enjoy or they can do nothing but find solitude they can also get counseling from the d’s recreation activities are designed to help the guests relax and spend quality time with their family structured and non-structured counseling is offered and is done on the all the letter cg catalog number 47630w ranch except those activities that the guests choose to do on their own outside your gates such as dinner’s out sight seeing etc missionaries church leaders and people of faith you will use word of mouth and your website to attract people to the ranch all are welcome specifically pastors you provided a schedule that indicates how a typical hours of the day is spent by guests about half of the time hours is spent on and _ the rest of the time guests have the opportunity to experience many of the activities at or near the ranch law sec_501 of the code provides in part for the exemption from federal_income_tax to organizations organized and operated exclusively for charitable religious or educational_purposes where no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations states that an organization will be regarded as ‘operated exclusively’ for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations states that an organization is not operated exclusively for one or more exempt c purpose if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals regulations sec_1_501_a_-1 defines a private_shareholder_or_individual as persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 states that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirements an organization must establish that it is not organized or operated for the benefit of private interests such as those of its creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests revrul_77_366 1977_2_cb_192 held that a organization that arranges and conducts winter-time ocean cruises during which activities that further religious and educational_purposes are provided in addition to extensive social and recreational activities is not operated for exempt purposes and does not qualify for exemption revrul_77_430 1977_2_cb_194 held that an organization which conducted letter cg catalog number 47630w religious weekend retreats at a rural lakeshore site where participants enjoyed recreational facilities during their limited free time qualified for exemption under sec_501 in better business bureau of washington d c inc v united_states 326_us_179 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes in 74_tc_846 the sixth circuit_court found that although the organization did serve religious and charitable purposes it existed to serve the private benefit of its founders and thus failed the operational_test of sec_501 control_over financial affairs by the founder created an opportunity for abuse in the schoeger foundation v commissioner 76_tc_380 the applicant organization which was characterized as a religious retreat facility owned and operated a mountain lodge numerous religious recreational and social activities were available to the lodge’s guests none of which were regularly scheduled or required the religious activities revolve around individual prayer and contemplation with optional daily devotions and occasional sunday services available to the guests the organization did not qualify for exemption because the lodge’s recreational and social activities were those of a vacation resort the court held that the 86_tc_916 describes an organization in which the court wrote that private_inurement is strongly suggested where an individual or small_group of individuals are the principle contributors to an organization and that individual or small_group of individuals have exclusive control_over the management of the organization’s funds application of law you are not described in sec_501 and do not meet the operational_test as described in sec_1_501_c_3_-1 of the regulations because you have failed to establish operations are exclusively charitable religious or educational and because you have failed to establish no more than an insubstantial part of your activities are social and recreational in addition your operations also benefit your founders and directors and their families you lease a property belonging to a for-profit llc owned by your founder incorporator and director the lease is signed by another director who will reside on the property along with his family and serve as caretaker the rental payments are below fair letter cg catalog number 47630w market_value compensation will be paid based on budgetary needs of your director you will undertake several capital improvements to the leased property including adding new buildings and other infrastructure some of the construction will be performed by a contractor who is related to your directors you are not described in sec_1_501_c_3_-1 and sec_1_501_c_3_-1 of the regulations because these facts indicate your operations are structured to allow income to inure to your directors and other private individuals like the organization described in revrul_77_366 the extensive amount of time energy and other resources which are regularly devoted to the conduct of social and recreational activities together with the manner in which such activities are scheduled in relation to other programs and all the other attendant facts and cir- cumstances here present demonstrate that your activities serve substantial independent purposes of a noncharitable nature revrul_77_430 your retreats are not conducted by ministers and priests of the various denominations on property donated by the founder with no scheduled recreational time you do not provide structured programs or religious events you offer a place where pastors religious workers and their families will be able to refocus reconnect and recharge through refuge recreation and rest you are unlike the organization described in you are similar to organization in the better business bureau because you operate for a substantial non-exempt purpose you are similar to basic bible church in that you too serve religious purposes and also exist to serve the private benefit of your founders like basic bible your financial affairs are controlled by your founders and create an opportunity for abuse your lease agreement was not executed in an arms length manner and benefit from the transaction further compensation to needs of d capital improvements to their property finally you have failed to establish that d is based on budgetary c will not benefit from the d your founders you are similar to the schoeger foundation because you too characterize your operations as a religious retreat facility you too offer a number of religious and recreational activities and do not require your guests to participate accordingly you have failed to substantiate that your operations are exclusively religious you are similar to the church of eternal life because you are also formed by a small_group of individuals who have exclusive control_over the management of your funds and operations as a result of their exclusive control your founders benefit through the use of your facility the setting of compensation based on their needs as well as your operations letter cg catalog number 47630w applicants position you are a christian training and retreat center a place where pastors missionaries church leaders and their families can come free of charge to and fest and enjoy the various recreational opportunities at or near your ranch a majority of your guests’ time is spent in furtherance of religion and not rest or relaxation service response to applicant's position the fact show that you have no structured programs and activities and that more than an insubstantial amount of your guests’ time at the retreat is spent on various recreational activities on and outside the ranch that are more like activities conducted at a vacation resort property pay a less than fair market rental and are compensated based on their budgetary needs to look after the property you will make capital improvements to the property and also repairs and replacements and you have failed to establish that moreover your directors and founders and their family live on the c will not benefit from these improvements and replacements conclusion you-do not qualify for exemption under sec_501 of the code because you are not operated for an exclusive exempt c purpose further you have failed to establish that your founders do not benefit from your operations accordingly we conclude you do not qualify for exemption under sec_501 of the code you have the right to file a protest if you believe this determination is incorrect to your protest statement protest you must submit a statement of why you disagree must be filed within days of the date of this letter and should include e your organization’s name address ein number and a daytime phone number e a statement that the organization wants to protest the proposed determination ea copy of this letter showing the findings that you disagree with or the date and irs office symbols from the letter e an explanation of your reasons for disagreeing including any supporting letter cg catalog number 47630w documents e the law or authority if any on which you are relying the protest statement may be signed by one of your officers or your representative we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status the protest statement should also include the following declaration under penalties of perjury declare that have examined this protest including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete the declaration must be signed by an officer or trustee of the organization who has personal knowledge of the facts your protest will be considered incomplete without this statement if an organization’s representative signs and submits the protest a substitute declaration must be included stating that the representative prepared the protest and any accompanying documents and whether the representative personally knows or does not know that the statement of facts in the protest and any accompanying documents are true correct an attorney certified_public_accountant or an individual enrolled to practice before the in that case you must file a form_2848 internal_revenue_service may represent you power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to seek a declaratory_judgment in court at a later date because the court requires that you first exhaust administrative remedies at the irs code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs letter cg catalog number 47630w if we do not hear from you within days we will issue a final adverse if you do not intend to protest this determination you do not need to take any further action determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance internal_revenue_service eo determinations quality assurance you may fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely kenneth corbin director exempt_organizations rulings agreements enclosure publication letter cg catalog number 47630w
